363 U.S. 719 (1960)
GREENWALD
v.
MARYLAND.
No. 859.
Supreme Court of United States.
Decided June 20, 1960.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
Harry Silbert, A. Jerome Diener and Sidney Schlachman for appellant.
C. Ferdinand Sybert, Attorney General of Maryland, Stedman Prescott, Jr., Deputy Attorney General, and James H. Norris, Jr., Special Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.